rDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 12/04/20 has been considered.

Drawings
The drawings of 01/25/19 are accepted.

Claim Rejections - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-2, 4-12, 14-15, and 17-23 qualify as eligible subject matter under 35 U.S.C. 101.
With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. The claims do not recite any mathematical concepts, mental processes, or certain methods of organizing human activity. For argument’s sake, even if the claims did recite an abstract idea, the claims also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two. The claims are directed to the communication between a handle of a conducted electrical weapon and a tester, both of which are structural elements. As such, any judicial exception would be applied with, or by use of, a particular machine 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, as amended, discloses the following limitations:
in response to receiving the test request, setting, performed by the tester and based on the parameter, a circuit of the tester to perform the test
in response to initializing the circuit, sending, performed by the tester, a ready signal to the handle
Here, these two limitations appear to be meant to form a sequential method flow. However, the first limitation does not mention anything about “initializing the circuit” and the second limitation does not mention anything about “setting … a circuit of the tester to perform the test …” It is not clear whether the claims are drawing an equivalence initializes the tester and sets the circuits of test circuit 360 to perform the test requested.” Here, it appears that while “initialization” and “setting to perform the test” are related concepts, they are also distinct concepts. However, the claim appears to present them as equivalent concepts. Therefore, the overall scope of the two limitations above, when viewed together, is unclear.
Claims 2 and 4-9 depend on claim 1 and are rejected as a result of their dependency.
Claim 18, as amended, discloses the following limitation:
in response to receiving the test request, setting, performed by the tester and based on the parameter a circuit of the tester to receive a stimulus signal and perform the test
It is not clear from this limitation whether the verb “setting” is meant to only modify the clause, “a circuit of the tester to receive a stimulus signal” or whether it also modifies the clause “perform the test.” There is a functional difference between setting a circuit of the tester to perform the test and performing the test itself. Depending on interpretation, one could view this limitation as representative of one main action (i.e. setting) for two different sub-actions (i.e. 1) receiving a stimulus signal and 2) performing the test). One could also view this limitation as two separate main actions (i.e. 1) setting a circuit of the tester to receive a stimulus signal and 2) performing the test). Depending on the interpretation taken, the scope of the claim will be different. 
Claims 19-23 depend on claim 18 and are rejected as a result of their dependency.

Allowable Subject Matter
Claims 10-12, 14-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 10 discloses the following limitations:
A handle of a conducted electrical weapon (“CEW”), the handle for communicating with a tester to perform a test, the handle comprising:
a processing circuit;
a stimulus generator; and 
a launch generator; wherein:
the processing circuit sends a test request to the tester, the test request includes a parameter to specify a test to perform, wherein the parameter comprises at least one of a handle bay number to be tested, a load impedance, and a test type
in response to sending the test request, the processing circuit receives a ready signal from the tester, the ready signal indicates that the tester has initialized a circuit of the tester to perform the test based on the parameter
The claims, as amended, appear to refer to figure 4 of the applicant’s drawings. For example, the support for the added limitation of, “wherein the parameter comprises 
The examiner’s non-final rejection of 09/04/20 cited Miller et al (US PgPub 20110040515) as its primary reference. Like with the present application, Miller et al discloses a “handle” of a conducted electrical weapon and also a tester. Miller discloses the handle and the tester interacting through electrical connection.
In the applicant’s arguments of 12/04/20, the applicant argued, “Thus, in Miller the only connection between the weapon 1 and the receptacle 3 is an electrical connection between the terminals 4a and 4b of weapon 1 and the contacts 5A and 5B of receptacle 3. The receptacle does not communicate with the weapon, except to receive an electrical discharge from the weapon. The weapon does not communicate with the receptacle, except to discharge the electrical discharge to the receptacle (by manual operation of a trigger of the weapon). A data transmission does not occur in Miller between the weapon and the receptacle. Miller does not teach or suggest such an arrangement, explicitly or implicitly …”
The examiner was persuaded by the applicant’s arguments. Although Miller does teach a conducted electrical weapon interacting with a tester, it is true that the weapon of Miller does not engage in direct data communication with the tester. The examiner also found other references that teach a conducted electrical weapon interacting with a tester, for example, Burns et al (US PgPub 20100134090) (see figure 5). However, like 
The examiner also found art that taught a conducted electrical weapon with built-in circuitry that could potentially allow for data transmission with a tester, for example, Nerheim et al (US PgPub 20070070574). Figure 1 of Nerheim et al shows an electronic weapon system 100 with controls 120, processing circuits 130, and data communication 124. Nerheim et al also discloses testing. For example, paragraph 0051 of Nerheim et al states, “The collected information may be the result of functional tests performed by configuration report function or by another circuit or processor.” Paragraph 0052 of Nerheim et al states, “a description of the configuration of launch device 102 and the currently installed deployment unit(s) may be collected preferably with functional test results …” However, Nerheim et al does not disclose the detailed data communication steps between the weapon and the tester that is described in the claims. The examiner, although finding numerous pieces of related art, could not find the proper motivation to combine the related art in such a manner so as to arrive at the claimed invention as a whole.
It should be noted also that the examiner found art by the same inventors/applicant that could potentially have been used in a rejection (see, for example, US PgPub US20180045491, which has a provisional application data that precedes the earliest date of the present application by 14 days), but these references shared inventors that triggered 102(b)(2) exceptions under a first-inventor-to-file statutory framework. They therefore could not be applied as prior art.

Independent claims 1 and 18 (as well as their dependent claims) contain subject matter that was similarly not found, taught, or disclosed by the prior art. However, they have outstanding 112 rejections, as discussed above, that need to be resolved before the claims can be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12, 14-15, and 17-23 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harbord (US Pat 6944569) discloses method and apparatus for generating an electronic test signal.
Frebel (US Pat 8711544) discloses a high voltage circuit for electrical stimulation.
Burns (US Pat 9588165) discloses a stun device testing apparatus and methods.
Nerheim (US PgPub 20070188972) discloses systems and methods for describing a deployment unit for an electronic.
Nerheim (US PgPub 20080010888) discloses systems and methods for electronic weaponry having audio and/or video recording capability.
Farrell (US PgPub 20080032268) discloses a method and apparatus for monitoring handling of a firearm.
Rahman (US PgPub 20100164528) discloses methods and apparatus to test electronic devices.
Sellathamby (US PgPub 20110006794) discloses a method and apparatus for interrogating electronic equipment components.
Hanchett (US PgPub 20140153153) discloses systems and methods for electrodes and coupling structures for electronic weaponry.
Dimino (US PgPub 20170337513) discloses systems and methods for forming and operating an ecosystem for a conducted electrical weapon.
Heroor (US PgPub 20180045491) discloses methods and apparatus for a conducted electrical weapon.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        03/10/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862